Exhibit 10.44

EXECUTION COPY

FIRST AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

FIRST AMENDMENT, dated as of November 12, 2009 (this “Amendment”), to the
Receivables Purchase Agreement, dated as of September 8, 2009, (as amended by
the Post Closing Agreement dated September 8, 2009, the “Agreement”), by and
among JDER LIMITED, as the seller (the “Seller”), JOHNSONDIVERSEY UK LIMITED, as
an originator and a servicer (“JDI UK”), JOHNSONDIVERSEY FRANCE S.A.S., as an
originator and a servicer (“JDI France”), JOHNSONDIVERSEY ESPAÑA S.L., as an
originator and a servicer (“JDI Spain”), HANNOVER FUNDING COMPANY LLC, as the
purchaser (the “Purchaser”), NORDDEUTSCHE LANDESBANK GIROZENTRALE, as agent (the
“Agent”), and acknowledged and agreed to by JOHNSONDIVERSEY, INC., as
performance guarantor (the “Performance Guarantor”). Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Agreement.

R E C I T A L S

WHEREAS, the Seller, JDI UK, JDI France, JDI Spain, the Purchaser and the Agent
are parties to the Agreement;

WHEREAS, JohnsonDiversey, Inc., as Performance Guarantor, guarantees the
performance by each of JDI UK, JDI France and JDI Spain of their obligations
under the Agreement (and the other Transaction Documents) pursuant to the
Performance Guaranty;

WHEREAS, the parties hereto desire to amend the Agreement, pursuant to and in
accordance with Section 5.1 of the Agreement, to adjust the calculation period
with respect to certain Termination Events regarding defaults on the Pool
Receivables; and

WHEREAS, the Agent desires to waive certain requirements with respect to timely
notice of name changes from the Seller, JDI UK, JDI France and JDI Spain
pursuant to the Agreement or the Sale Agreements, as applicable.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS TO THE AGREEMENT.

Except as otherwise indicated below, all amendments to the Agreement shall be
effective as of September 8, 2009.

(a) Subsection (g) of Exhibit V to the Agreement is hereby deleted in its
entirety and replaced with the following:

(g) At any time, the three-month rolling average Default Ratio (as calculated on
the basis of the fiscal month of JohnsonDiversey, Inc.) for each Originator is
greater than 2.65% (to be tested based on all Receivables but to be reported
both separately as to each Originator and in the aggregate for all Originators);
or

 

B-1



--------------------------------------------------------------------------------

(b) The defined term “Calculation Period” is hereby deleted in its entirety from
Exhibit I of the Agreement and replaced with the following:

“Calculation Period” means (i) for the purpose of calculating defaults in
respect of the Default Ratio referenced in subsection (g) of Exhibit V to this
Agreement, the fiscal month of JohnsonDiversey, Inc. and (ii) for all other
purposes, a calendar month.

SECTION 2. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon (a) the execution and
delivery to the Purchaser of counterparts of this Amendment and (b) the payment
by the Seller to the Purchaser of all costs and expenses incurred by the
Purchaser in connection with this Amendment (including the fees and
disbursements of counsel to the Purchaser).

SECTION 3. REPRESENTATIONS.

Each of the Seller, JDI UK, JDI France and JDI Spain represents and warrants as
of the date hereof that each of the representations and warranties made by such
party in any Transaction Document is true and correct as of the date hereof,
that no Termination Event has occurred and is continuing and no event or
condition exists that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a Termination Event.

SECTION 4. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED; REFERENCES TO
AGREEMENTS.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the “Agreement”, the “Receivables Purchase Agreement,” “hereof,”
“herein,” or words of similar effect referring to the Agreement shall be deemed
to mean the Agreement as amended hereby. This Amendment shall not constitute a
novation of the Agreement, but shall constitute an amendment thereof. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as expressly set forth
herein.

SECTION 5. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(d) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(e) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:     JDER LIMITED     By:  

/s/ Cliona O’Faolain

     

Name: Cliona O’Faolain

Title: Chairman

JDI UK    

JOHNSONDIVERSEY UK LIMITED,

as an Originator and a Servicer

    By:  

/s/ David C. Quast

     

Name: David C. Quast

Title: Director

JDI France    

JOHNSONDIVERSEY FRANCE S.A.S.,

as an Originator and a Servicer

    By:  

/s/ David C. Quast

     

Name: David C. Quast

Title: President

JDI Spain    

JOHNSONDIVERSEY ESPAÑA, S.L.,

as an Originator and a Servicer

    By:  

/s/ Ignacio Barrera

     

Name: Ignacio Barrera

Title: Attorney



--------------------------------------------------------------------------------

THE AGENT:    

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

as Agent

    By:  

/s/ Anthony Brown

     

Name: Anthony Brown

Title: Director

    By:  

/s/ John McDermott

     

Name: John McDermott

Title: Director

THE PURCHASER:    

HANNOVER FUNDING COMPANY LLC,

as Purchaser

    By:  

/s/ Kevin Burns

     

Name: Kevin Burns

Title: Vice-President

 

ACKNOWLEDGED AND AGREED:

 

JOHNSONDIVERSEY, INC.,

as Performance Guarantor

 

By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President and Corporate Treasurer